DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 1/18/19, 5/9/19, and 8/3/20 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12-14, 15-18, 21, 24-26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2016/0268567) in view of Zguris et al. (US 6,495,286) and Tsukuda et al. (US 2003/0180622).
Regarding claim 1, Guo teaches a battery component comprising:
a plurality of fine glass fibers having an average fiber diameter of less than 2 microns and present in an amount of 10wt% to 50wt% ([0004], [0044]);

a binder, e.g. acrylic, present in an amount of 5wt% to 30wt% ([0032]).
With regard to the relative amounts of the components, the examiner takes note of the fact that the prior art ranges partially overlap the claimed ranges. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05
With regard to the binder component, the examiner notes that acrylic binder is disclosed as a resin material in the instant specification (p. 20 lines 29-31). 

Further regarding claim 1, Guo fails to teach fibrillated fibers.
Zguris teaches the addition of fibrillated fibers to a glass fiber battery component at an amount of 0.2 wt% to 20 wt% (abstract, column 4 lines 14-40).
Zguris further teaches that the addition of fibrillated fibers is desired for improved puncture strength (column 19 lines 1-2).
It would have been obvious to the skilled artisan to add fibrillated fibers to the battery component of Guo such as suggested by Zguris in order to improve puncture strength.
As for the relative amount of the fibrillated fibers, the examiner takes note of the fact that the prior art range completely overlaps the claimed range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05

With further regard to claim 1, Guo in view of Zguris fails to teach bicomponent fibers.
Tsukuda teaches bicomponent fibers for use in battery separators, preferably included in an amount of less than 50 wt % ([0053], [0055]).

It would have been obvious to the skilled artisan to include bicomponent fibers such as suggested by Tsukuda in the battery component of Guo in view of Zguris in order to improve puncture strength and suppress heat shrinkage.

As for claim 5, Guo teaches a lead grid (218) and battery component (230) (Figure 2, [0018]-[0020]).
With regard to claim 12, as is discussed above, Guo teaches that the binder is present in an amount of 5wt% to 30wt% ([0032]). Therefore, the amount of fine glass fibers and course glass fibers is less than 98 wt%.
Regarding claim 13, Guo teaches that the first glass fibers have an average diameter of 0.7 microns ([0044]).
Regarding claim 14, Guo teaches that the second glass fibers have an average diameter of greater than 6 microns ([0004]).

As for claim 15, Zguris is silent on the length of the fibrillated fibers. Tsukuda teaches fibrillated fivers having an average length of 0.4 mm ([0080]). It would have been obvious to the skilled artisan to look to the teachings of Tsukuda for guidance on length of the fibrillated fibers of Guo in view of Zguris and the results of using the known length of Tsukuda would have been predictable. MPEP 2143 I 

With regard to claims 16 and 17, Zguris teaches that the fibrillated fibers have a CSF of 20-650 and are cellulose (column 4 lines 14-40; Examples 17-40).



Regarding claim 21, Guo teaches a basis weight of 10-100 g/m2 ([0023]).

As for claims 24 and 25, Guo teaches an average pore size of 1-10 microns ([0004], [0054]). Guo teaches that it is desirable to have small pores in order to create a closed up and more impermeable mat that is well suited to reduce shedding of the electrode’s active material ([0056]), but fails to teach specifically a maximum pore size. 
Tsukuda teaches a maximum pore diameter of less than 6 microns, specifically in order for the maximum pore diameter to be smaller than the particle diameter of the electrode active material in order to prevent short circuit ([0069]).
It would have been obvious to the skilled artisan to minimize the maximum pore diameter of Guo such as suggested by Tsukuda in order to ensure that the maximum pore size is smaller than the active material particle diameter. It has been held that discovering the optimum value of a result effect variable is within the ordinary level of skill in the art. MPEP 2144.05 

Regarding claim 26, Guo teaches a tensile strength of less than 4 psi ([0047]).

With regard to claim 33, Guo teaches a lead acid battery comprising a negative plate, positive plate, and battery component disposed between the negative and positive plates (Figure 2, [0027], [0028]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zguris.
Regarding claims 2 and 3, Guo teaches a battery component comprising:
a plurality of fine glass fibers having an average fiber diameter of less than 2 microns and present in an amount of 10wt% to 50wt% ([0004], [0044]);
a plurality of coarse glass fibers having an average fiber diameter of greater than 6 microns and present in an amount of 10wt% to 50wt% ([0004]); and
a binder, e.g. acrylic, present in an amount of 5wt% to 30wt% ([0032]).
With regard to the relative amounts of the components, the examiner takes note of the fact that the prior art ranges partially overlap the claimed ranges. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05
With regard to the binder component, the examiner notes that acrylic binder is disclosed as a resin material in the instant specification (p. 20 lines 29-31). 

With further regard to claim 2, Guo teaches that the battery component has an air permeability of less than 10 CFM ([0004]).
As for claim 3, Guo teaches acrylic binder. Since this is the same as the named resin binders in the specification, the examiner finds that it is inherently hydrophobic. It has been held that products of identical chemical composition cannot have mutually exclusive properties. MPEP 2112.01 II

Guo fails to teach fibrillated fibers.
Zguris teaches the addition of fibrillated fibers to a glass fiber battery component at an amount of 0.2 wt% to 20 wt% (abstract, column 4 lines 14-40).

It would have been obvious to the skilled artisan to add fibrillated fibers to the battery component of Guo such as suggested by Zguris in order to improve puncture strength.
As for the relative amount of the fibrillated fibers, the examiner takes note of the fact that the prior art range completely overlaps the claimed range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zguris and Keisler et al. (US 2016/0149183).
The applied reference (Keisler) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Guo teaches a battery component comprising:
a plurality of fine glass fibers having an average fiber diameter of less than 2 microns ([0004], [0044]);

a binder, e.g. acrylic ([0032]).
Guo teaches a pores size of 1-10 microns ([0004], [0054]).
Guo teaches a tensile strength of less than 4 psi ([0047]).
With regard to the binder component, the examiner notes that acrylic binder is disclosed as a resin material in the instant specification (p. 20 lines 29-31). 

Guo fails to teach fibrillated fibers.
Zguris teaches the addition of fibrillated fibers to a glass fiber battery component at an amount of 0.2 wt% to 20 wt% (abstract, column 4 lines 14-40).
Zguris further teaches that the addition of fibrillated fibers is desired for improved puncture strength (column 19 lines 1-2).
It would have been obvious to the skilled artisan to add fibrillated fibers to the battery component of Guo such as suggested by Zguris in order to improve puncture strength.
As for the relative amount of the fibrillated fibers, the examiner takes note of the fact that the prior art range completely overlaps the claimed range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05

Guo in view of Zguris is silent on the specific surface area of the battery component.
Keisler teaches a battery component comprising glass gibers and having a specific surface area of 0.2 m2/g to 2.5 m2/g ([0054]-[0056]). Keisler teaches various battery performance characteristics of the battery component should be balanced in order to improve the overall operation of the components. 
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zguris and Tsukuda as applied to claim 1 above, and further in view of Whear et al. (US 20170098810).
The teachings of Guo, Zguris, and Tsukuda as discussed above are incorporated herein.
Guo in view of Zguris and Tsukuda teaches the battery component of claim 1. Guo further teaches that a conductive material layer is desirable provided on the battery component ([0027]), but is silent on the conductive material.
Whear teaches a battery component having a conductive layer applied thereon, where the conductive material may be activated or conductive carbon ([0056], [0104]).
It would have been obvious to the skilled artisan at the time of the invention to substitute the known conductive materials of Whear for the conductive material of Guo and the results of the substitution would have been predictable. MPEP 2141 III

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zguris and Tsukuda as applied to claim 1 above, and further in view of Keisler.
The teachings of Guo, Zguris, Tsukuda, and Keisler as discussed above are incorporated herein.
The applied reference (Keisler) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); 

Guo in view of Zguris and Tsukuda is silent on the specific surface area of the battery component.
Keisler teaches a battery component comprising glass gibers and having a specific surface area of 0.2 m2/g to 2.5 m2/g ([0054]-[0056]). Keisler teaches various battery performance characteristics of the battery component should be balanced in order to improve the overall operation of the components. 
Since Guo, Zguris, and Tsukuda are silent on the specific surface area, it would have been obvious to the skilled artisan to look the teachings of Keisler when balancing the performance characteristics of the battery component.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 11, 13, 14, 16-18, 21, 23, 25, 26, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-23 of U.S. Patent No. 10,135,051. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of ‘051 require all of the limitations of the independent claims of the instant application. Furthermore, most dependent claims are identical.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALIX E EGGERDING/Primary Examiner, Art Unit 1729